DECISION
MORROW, Chief Justice.
This case involves the registration of the name Sologatua. The evidence showed clearly that Sologatua is a junior matai title in the Faagata family.
Taupo filed his application to be registered as the Sologatua. Faagata filed an objection to such proposed registration. Hence this litigation. At the trial Faagata advised the Court that he did not desire to be registered as the Sologatua. He, however, claimed the pule over the name. It is not necessary for the court to determine whether his claim has any validity or not.
Since Faagata does not desire to be registered as the Sologatua, the court will not order that he be so registered. The question as to whether Taupo should be registered as the Sologatua remains to be determined.
Section 926 of the American Samoan Code reads as follows:
“No person not having all the following qualifications shall be eligible to succeed to any matai title.
(a) Must be at least three-quarters Samoan blood.
(b) Must have resided continuously within the limits of American Samoa for five years either immediately preceding the vacancy of the title, or before he becomes eligible for the title.
(e) Must live with Samoans as a Samoan.
(d) Must be a descendant of a Samoan family and chosen by his family for the title.
(e) Must have been born on American soil, except persons born of parents of Samoan blood who are (1) inhabitants of American Samoa or engaged in foreign travel at date of birth of such child and . . . whose matai at any time within 13 years after the birth aforementioned files with the Registrar of Titles a sworn declaration that *273such child born outside of American Samoa now resides in American Samoa and desires such child to be an inhabitant of American Samoa.”
Taupo testified that he was born in Savaii and that his father and mother were both born in Savaii. In answer to the question “Were all your ancestors born in Savaii?” Taupo answered “Yes.” He was then asked “You are then a Savaii man and all your ancestors are Savaii people?” to which he answered “Yes.”
Since Savaii is an island of Western Samoa, the evidence, as given by Taupo himself, clearly indicates that he does not meet the requirements of Section 926(e) of the Code. Since Section 926 prescribes .that “No person not having all of the following qualifications shall be eligible to succeed to any title” it is apparent that Taupo is not eligible to hold a matai title in American Samoa. Consequently he cannot be registered as the Sologatua.
It is ordered that the application of Taupo to be registered as the Sologatua be denied.
Costs in the amount of $25.00 are hereby assessed against Taupo, the same to be paid within 30 days.